Citation Nr: 0413642	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative changes with loss of motion, left wrist, 
currently evaluated at 10 percent.

2.  Entitlement to an increased rating for impairment of 
pronation and supination due to fracture of ulnar and left 
radius of left forearm, currently evaluated at 30 percent.

3.  Entitlement to an increased rating for loss of range of 
motion and degenerative change of left elbow, currently 
evaluated at 10 percent.

4.  Entitlement to an increased rating for scars of left 
forearm, currently evaluated at 10 percent.

5.  Entitlement to special monthly compensation for loss of 
use of left hand.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


7.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back condition status post lumbar 
fusion.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his degenerative changes with loss of motion of 
the left wrist disability, the Board has styled that issue as 
reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Only the issue of new and material evidence will be discussed 
in this decision.  The remaining issues will be the subject 
of a separate decision.  The appeal of those issues is 
REMANDED, below, to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  The veteran is diagnosed with degenerative disc disease 
of the lumbar spine.

2.  A February 1999 rating decision denied service connection 
for a back condition as not well grounded, as there was no 
evidence which established a relationship between the 
veteran's back condition and his military service.  The 
veteran was notified of this decision by a letter dated in 
March 1999.  There is no evidence in the claim file that this 
letter was returned as undelivered.  The February 1999 rating 
decision became final in March 2000.

3.  The veteran applied to reopen the previously denied claim 
for a back condition in August 2000.  A June 2001 rating 
decision denied the claim on the basis that new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a back condition was not received.  
The veteran was notified of the decision in a letter dated in 
June 2001.  There is no evidence in the claim file that this 
letter was returned as undelivered.  The veteran did not 
appeal the June 2001 rating decision, and it became final in 
June 2002.

4.  The June 2001 rating decision is the last final rating 
decision on the issue of entitlement to service connection 
for a back condition.

5.  The evidence received since the June 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

6.  The evidence of record shows a low back condition to be 
related to an injury sustained by the veteran during his 
active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for entitlement to service connection 
for a low back condition has been received.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  With resolution of reasonable doubt in the veteran's 
favor, degenerative disc disease of the lumbar spine most 
likely is related to an injury sustained by the veteran 
during active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The veteran was not provided the notice required by the VCAA 
as concerns his claim for entitlement to service connection 
for his low back condition.  The Board deems this procedural 
deficiency as harmless, however, in light of the fact that 
the Board grants the benefit sought by the veteran.

Factual background.

The veteran filed his initial claim for service connection 
for a back condition in November 1998.  A February 1999 
rating decision denied the veteran's claim as not well 
grounded, and he was notified of the decision in a March 1999 
letter.  There is no evidence that the veteran did not 
receive the letter.  The veteran did not appeal the decision, 
and it became final in March 2000.  In August 2000, the 
veteran applied to reopen the claim.  A June 2001 rating 
decision determined that new and material evidence to reopen 
a previously denied claim for entitlement to service 
connection for a back condition was not received and denied 
the claim.  The veteran was notified of the decision in a 
June 2001 letter, and there is no evidence that the veteran 
did not receive the letter.  Again, the veteran did not 
appeal the decision.

Historically, in December 1953, while in active service, the 
veteran was performing his radio mechanic duties on a 
telephone pole.  While doing so, he made a misstep and fell 
some 35 to 40 feet to the ground.  The service medical 
records (SMRs) reflect he sustained a compound comminuted 
fracture of the middle third of the left radius, a simple 
comminuted fracture of the distal left radius, and a 
dislocation of the radial head, left, all of the left arm.  
The veteran required lengthy hospitalization, which included 
six weeks of cast immobilization, and multiple surgeries.  
Following his treatment, a Medical Evaluation Board 
determined he was no longer physically qualified to perform 
his military duties and was discharged from active service.

The June 1954 Report of Medical Examination for meeting a 
Medical Board reflects that the veteran's spine was rated as 
normal.  The Report also reflects the veteran reported having 
experienced chest pain incidental to his fall.

The veteran, through his attorney, in April 2002, submitted a 
claim for increased ratings for all of his service-connected 
conditions and a claim for TDIU.  In response, the RO 
arranged for an appropriate examination.

The November 2002 VA examination report reflects that the 
veteran reported his history of having fallen some 40 feet 
from a telephone pole while in active service and his 
resulting injuries.  The veteran also reported that he landed 
on his back.  He also reported that, after his discharge, he 
no longer could pursue his occupation of installing and 
repairing televisions due to loss of dexterity in his left 
hand.  He then taught school for a while but had to quit 
because his back precluded him from standing for long periods 
of time.  The veteran reported that he started having back 
problems shortly after his discharge from service.  The 
veteran reported that eventually he had disc surgery at L4-L5 
and L5-S1, with a fusion.

At the time of the examination there was no active claim 
pending related to the veteran's back.  Thus, the veteran's 
back was not the subject of the examination.  Nonetheless, 
after taking the veteran's history, the examiner ordered x-
rays of the veteran's back as well as of his left upper 
extremities, which were the subjects of the examination.  
After reviewing the x-rays, the examiner rendered a diagnosis 
of degenerative disc disease of the lumbar spine.  The 
examiner specifically opined that, if it could be verified 
that the veteran fell 40 feet from a telephone pole, it is 
more likely than not that his disc disease began at that time 
and is service connected.  The examiner further observed that 
there seemed a close correlation between the veteran's 
condition and his reported history that he was bedridden for 
six months while hospitalized and no one ever evaluated his 
back, because they were concerned about his arm.

The May 2003 rating decision apparently deemed the November 
2002 examination report as an informal claim to reopen the 
previously denied claim for entitlement to service connection 
for a back condition.  It determined that, because the 
examiner did review the claim file and was not cognizant of 
the facts, the SMRs are negative for any complaints, 
findings, or treatment for, a back condition, and the absence 
of medical evidence following the veteran's discharge from 
active service, the examiner's opinion did not constitute new 
and material evidence.

Analysis.

New and material evidence.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

A determination of whether evidence is new and material 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2003).  In addition, the evidence, even if new, must 
be material, in that it is evidence not previously of record, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003); see 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that the RO, erroneously evaluated the 
veteran's August 2000 claim under the new and material 
evidence standard.  Under the now defunct well-grounded 
standard, a determination that a claim was not well grounded 
was deemed to be a determination that no claim in fact 
existed.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Glynn v. Brown, 6 Vet. App. 523, 528 (1994).  Consequently, 
any subsequent application or claim which addressed the same 
matter should have been treated as a new claim and 
adjudicated under that less rigorous standard, rather than as 
an attempt to reopen a prior claim, which is reviewed under 
the more rigorous standard of new and material evidence.  Id.  
However, the veteran did not appeal the June 2001 decision, 
and it became final.  Thus, the standard of review of this 
decision is new and material evidence.
  
The examiner's opinion in the November 2002 examination 
report, for purposes of determining whether new and material 
evidence is received, is presumed credible.  Justus v. 
Principi, 3 Vet. App. at 513.  Thus, the basis of his 
opinion, etc., is immaterial at this point in the analysis.  
It certainly is new evidence, in that it was not previously 
available or considered.  Further, the examiner's opinion 
addresses the core issue as concerns the veteran's claim for 
service connection, as it provides a medical nexus or link 
between his current back disability and his military service.  
Therefore, in light of the presumed credibility of the 
examiner's opinion in the November 2002 examination report, 
it relates to the unestablished fact of a medical nexus, 
which is necessary to substantiate the veteran's claim.  As 
such, it constitutes material evidence on the issue, and is 
sufficient to reopen the veteran's claim.  38 C.F.R. 
§ 3.156(a) (2003).

Service connection.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

The primary evidence against service connection for the 
veteran's back condition is the absence of any evidence that 
it manifested during his active service or shortly 
thereafter.  The evidence in favor of service connection is, 
of course, the examiner's opinion in the November 2002 
examination report.  At this stage of the service connection 
analysis, the examiner's opinion no longer is cloaked in a 
presumption of credibility but must be tested and weighed 
just as any other item of evidence in the claim file.  The 
Board discerns no basis on which to accord less than 
significant weight to his opinion.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).  Further, 
merely restating a patient's oral history is not a valid 
medical opinion of etiology.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The Board finds that the November 2002 
report reflects that the examiner did not merely rely solely 
on the veteran's history.  Instead, he ordered x-rays and 
interpreted them in light of the veteran's history and his 
own examination of the veteran.  Then, he specifically 
couched his opinion with a critical condition precedent: 
there must be evidence which verifies the veteran in fact 
fell some 40 feet from a telephone pole.  The claim file 
establishes that condition precedent as an uncontroverted 
fact as of 1954.  Had the examiner had the benefit of 
reviewing the veteran's claim file, he would have had no need 
for the condition precedent.  Further, it does not offend 
logic or reason to infer that a 35 to 40-foot fall from a 
telephone poll is the genesis for subsequent back pathology.  
In this regard, the Board notes the veteran's report on the 
1954 Report of Medical Examination that he experienced chest 
pain incident to his fall.

Consequently, the examiner's opinion places the evidence in 
equipoise at a minimum, if not in favor of service 
connection.  The veteran is entitled to the benefit of the 
doubt where the evidence in favor of service connection and 
against service connection is roughly in balance.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  However, where 
the evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence does not preponderate against a finding of 
service connection.  Thus, the veteran receives the benefit 
of any doubt.  38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a low 
back condition has been received and the claim is reopened.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

The veteran was not provided a VCAA notice letter in response 
to his claim for special monthly compensation (SMC) for loss 
of the use of his left hand.  In response to the veteran's 
July 2002 claim for increased ratings and claim for TDIU, the 
RO, in a letter dated in November 2002, provided the veteran 
a letter which purported to inform him of the information 
required by the VCAA.  As concerns his claim for increased 
ratings, the letter did inform him of the evidence required 
to support a claim for increase but not who would obtain 
which items of evidence identified as supporting the claim.  
As concerns his claim for TDIU, the letter did not inform the 
veteran of the evidence necessary to support his claims or 
who would obtain which items of evidence identified as 
supporting the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the November 2002 letter 
does not provide the notice required by the VCAA, and this 
deficiency must be remedied.

The Board notes that, in light of his claim having been filed 
prior to the effective date of the VCAA, the veteran was not 
provided a VCAA letter for his claim for service connection 
of his left wrist disability.  In light of the veteran's 
appeal of the initial evaluation of his left wrist 
disability, and the absence of a VCAA letter for the left 
wrist claim, the RO must specifically include and address the 
claim for an increased initial evaluation among the veteran's 
other claim for increases in a VCAA notice letter.  See 
generally Opinion Of The General Counsel 8-2003 (Dec. 22, 
2003) (where VA receives a notice of disagreement (that 
raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue); see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues); Huston 
v. Principi, 17 Vet. App. 195 (2003).
The Board also notes that the RO denied the veteran's claim 
for TDIU without benefit of a medical examination for that 
purpose.  In light of the Board's grant of service connection 
for the veteran's back condition, an examination for purposes 
of determining TDIU is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance, as concerns the veterans' 
claims for increase, SMC, and TDIU.  In 
addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as 
concerns the issues of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence the VA will obtain on 
his behalf.

2.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s) of the veteran to assess 
whether his service-connected 
disabilities render him unemployable.  
All indicated tests and studies should be 
performed.  It should be determined 
whether all findings recorded are related 
to the service-connected pathology.  If 
symptoms of service-connected and non-
service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The RO shall ask the 
examiner(s) to assess the appellant's 
ability to pursue substantially gainful 
employment in view of all service- 
connected pathology, without regard to 
age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for 
use and reference in conducting the 
examination(s).  It is important that the 
examination(s) conducted be sufficient to 
ascertain the appropriate rating assigned 
for each service connected disorder, both 
individually, and for purposes of 
combination for determining eligibility 
to TDIU.  If the examiner(s) is unable to 
render an opinion, please state that fact 
for the record.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran and his representative 
a supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



